ON appellant’s motion for rehearing
WOODLEY, Presiding Judge.
Upon further consideration' we have concluded that the appellant’s admissions in the nature of a confession before the Grievance Committee should have been excluded as involuntary.
Appellant made the same admissions of guilt to the district attorney under promise that he would not be prosecuted.
The trial judge correctly held that without the approval of the court the district attorney had no authority to grant immunity to the appellant. See Washburn v. State, 164 Texas Cr. Rep. 448, 299 S.W. 2d 706.
The trial court also correctly excluded testimony as to admissions or statements made by appellant to the district attorney, holding same inadmissible as having been induced by promises of the district attorney. Cook v. State, 32 Texas Cr. Rep. 27, 22 S.W. 23; Womack v. State, 16 Texas App. 178 ; Neeley v. State, 27 Texas App. 324; Clayton v. State, 31 Texas Cr. Rep. 489, 21 S.W. 255.
The confession statute is not applicable, appellant not being in custody at either time. However, it would appear that the prior admission or confession having been induced by promise of the district attorney and thereby rendered involuntary and inadmissible, the presumption is that the same force which produced such confession was still in motion at the time of the subsequent confession. Cavazos v. State, 143 Texas Cr. Rep. 564, 160 S.W. 2d 260; Abston v. State, 136 Texas Cr. Rep. 152, 123 S.W. 2d 902; Thompson v. State, 124 Texas Cr. Rep. 440, 63 S.W. 2d 849.
We find no evidence in the record from which the court or the jury could have found that when appellant testified before the Grievance Committee he was no longer relying upon the district attorney’s promise that he would not be prosecuted.
On the other hand, it appears that the appellant advised the district attorney that he had been called to go before the Grievance Committee and was told to tell them the truth and that he did tell the truth as to providing the document.
*565Appellant’s motion for rehearing is granted, the affirmance is set aside and the judgment is reversed and the cause remanded.